Name: Commission Regulation (EEC) No 2753/93 of 6 October 1993 terminating the issue of advance-fixing certificates for the refund for the export of certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/117. 10 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2753/93 of 6 October 1993 terminating die issue of advance-fixing certificates for the refund for the export of certain pigmeat products 14 October 1993 and, in order to ensure an equitable allo ­ cation of the quantities available, quantities applied for, for which advance-fixing certificates are delivered before that date, should be reduced pro rata, and the lodging of applications should be stopped from 7 October 1993, HAS ADOPTED THIS REGULATION : Article 1 The issue of advance-fixing certificates for export refunds for the products falling within CN codes 0203 11 10, 0203 1219, 0203 19 11 , 0203 21 10, 0203 22 19 and 0203 29 1 1 referred to in the Annex to Regulation (EEC) No 2684/93 and which must be exported under the conditions laid down under Regulation (EEC) No 2695/93 is hereby terminated with effect from 14 October 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), Having regard to Council Regulation (EEC) No 2695/93 of 30 September 1993 laying down detailed rules for gran ­ ting a special refund for exports of pigmeat sector products to certain third countries (4), and in particular Article 3 thereof, Whereas the export refunds for pigmeat are laid down by Commission Regulation (EEC) No 2684/93 (*) ; Whereas Regulation (EEC) No 2695/93 lays down that refunds must be fixed in advance for control purposes ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2695/93, it may be decided to terminate the issue of advance-fixing certificates and to reduce the quantities applied for when the total quantity exceeds 30 000 tonnes ; whereas the total quantities of products referred to in Regulation (EEC) No 2695/93 for which advance ­ fixing certificates have been applied for far exceed the quantities available ; whereas, therefore, the issue of advance-fixing certificates should be terminated from Article 2 1 . Applications for certificates for the advance-fixing of the refund for products referred to in Article 1 , submitted between 1 and 6 October 1993, shall be granted at the rate of % . 2 From 7 October 1993, no further applications may be lodged. Article 3 This Regulation shall enter into force on 7 October 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . V) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 282, 1 . 11 . 1975, p. 39. 0 OJ No L 245, 1 . 10. 1993, p. 72. 0 OJ No L 245, 1 . 10. 1993, p. 51 .